ACCEPTED
                                                                                          04-16-00133-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                      6/6/2016 3:51:47 PM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                      IN THE COURT OF APPEALS
            FOR THE FOURTH APPELLATE DISTRICT OF TEXAS
                         SAN ANTONIO, TEXAS        FILED IN
                                                                  4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
  JAMES CLINTON COYLE,                       §                    06/6/2016 3:51:47 PM
  Appellant,                                 §                      KEITH E. HOTTLE
                                             §                            Clerk
  VS.                                        §    NO. 04-16-00133-CV
                                             §
  COYLE FAMILY FARM, INC.,                   §
  Appellee.                                  §

                           ON APPEAL FROM
                            CAUSE NO. 3208
                       COUNTY COURT AT LAW,
                       MEDINA COUNTY, TEXAS
               HONORABLE VIVIAN TORRES, JUDGE PRESIDING


   APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF
              TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE FOURTH COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, James Clinton

Coyle (“Appellant”) files this Unopposed First Motion for Extension of Time to File

Appellant’s Brief.

         Appellant’s brief is currently due on June 9, 2016.

         Counsel for Appellant requests a 60-day extension of time to file the opening

brief.

         Counsel for Appellant relies on the following reasons, in addition to the
routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

       Counsel for Appellant has a pre-planned vacation scheduled for the month

          of June.

      Counsel for Appellant seeks this extension of time to be able to prepare an

effective and concise brief to aid this Court in its analysis of the issues presented.

This request is not sought for delay but so that justice may be done.

      The undersigned counsel has conferred with opposing counsel and he has

indicated that his client does not oppose this motion.

      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Unopposed First Motion for Extension of Time to File Appellant’s Brief. Appellant

requests all other relief to which he may be entitled.
                                      Respectfully submitted,


                                      /s/ Anton E. Hackebeil
                                      ANTON E. HACKEBEIL
                                      State Bar No. 08667150
                                      P.O. Box 220
                                      Hondo, Texas 78861
                                      Tel: (830) 741-7001
                                      Fax: (866) 743-4537
                                      Email: tonyhackebeil@att.net
                                      ATTORNEY FOR APPELLANT




                     CERTIFICATE OF CONFERENCE

      I certify that on June 6, 2016, I conferred with counsel for Appellee regarding

this motion and Appellee is not opposed to this motion.


                                      /s/ Anton E. Hackebeil
                                      Anton E. Hackebeil
                         CERTIFICATE OF SERVICE

      This is to certify that on June 6, 2016, a true and correct copy of Appellant’s

First Unopposed Motion for Extension of Time to File Appellant’s Brief was served

on counsel for Appellee by the eFileTexas.gov efiling system.


                                      /s/ Anton E. Hackebeil
                                      Anton E. Hackebeil




                      CERTIFICATE OF COMPLIANCE

      I certify that this document complies with the typeface requirements of Tex.

R. App. P. 9.4(e) because it has been prepared in a conventional typeface no smaller

than 14-point font for text. I also certify that this document contains 245 words,

excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).


                                      /s/ Anton E. Hackebeil
                                      Anton E. Hackebeil